333 F.2d 679
Ernest L. ALLEN, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 6298.
United States Court of Appeals First Circuit.
June 25, 1964, Certiorari Denied Oct. 12, 1964, See 85 S.Ct.79.

Shane Devine and J. Murray Devine, Manchester, N.H., with whom Devine, Millimet, McDonough, Stahl & Branch, Manchester, N.H., was on brief, for appellant.
Paul L. Normandin, Asst. U.S. Atty., with whom John D. McCarthy, Asst. U.S. Atty., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
Two primary contentions are advanced on this appeal from a judgment of sentence imposed following a jury verdict of guilty of giving a sum of money as a bribe to an internal revenue agent in violation of Title 18 U.S.C. 201(b) (3).  These contentions are that the evidence is insufficient to support the verdict and that the court below erred in admitting tape recordings of a conversation between the appellant and the agent into evidence as an exhibit.


2
An examination of the record discloses ample evidence to support the verdict.  The tape recordings were obtained under similar, indeed practically identical, circumstances as the tape recordings considered and held admissible in evidence by this court in Gorin v. United States, 313 F.2d 641 (C.A. 1), cert. denied, 374 U.S. 829, 84 S.Ct. 1870, 10 L.Ed.2d 1052 (1963), and by the Supreme Court of the United States in Lopez v. United States, 373 U.S. 427, 437, 440, 83 S.Ct. 1381, 10 L.Ed.2d 462 (1963).


3
Secondary contentions advanced on the appellant's behalf, such as entrapment as a matter of law, fatal variance between the proof and the indictment and prejudicial argument by the prosecuting attorney, have too little substance to invite discussion.


4
Judgment will be entered affirming the judgment of the District Court